Case 20-72976-sms   Doc 6   Filed 12/28/20 Entered 12/28/20 11:00:30   Desc Main
                            Document      Page 1 of 4
Case 20-72976-sms   Doc 6   Filed 12/28/20 Entered 12/28/20 11:00:30   Desc Main
                            Document      Page 2 of 4
Case 20-72976-sms   Doc 6   Filed 12/28/20 Entered 12/28/20 11:00:30   Desc Main
                            Document      Page 3 of 4
Case 20-72976-sms   Doc 6   Filed 12/28/20 Entered 12/28/20 11:00:30   Desc Main
                            Document      Page 4 of 4
